                                           Case 3:19-cv-08330-WHO Document 19 Filed 08/10/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11       MARIO F. BARRAILLIER,                       Case No. 19-cv-08330-WHO (PR)

                                  12
                                                       Plaintiff,                      ORDER OF SERVICE;
Northern District of California
 United States District Court




                                  13
                                                 v.                                    ORDER DIRECTING
                                                                                       DEFENDANTS TO FILE A
                                  14       WILLIAM MUNIZ, et al.,                      DISPOSITIVE MOTION OR
                                                                                       NOTICE REGARDING SUCH
                                  15
                                                       Defendants.                     MOTION;
                                  16                                                   INSTRUCTIONS TO CLERK
                                  17

                                  18
                                                                           INTRODUCTION
                                  19
                                              Plaintiff Mario Barraillier alleges that Salinas Valley prison guards used excessive
                                  20
                                       force on him in violation of the Eighth Amendment. His 42 U.S.C. § 1983 complaint
                                  21
                                       containing these allegations is now before me for review pursuant to 28 U.S.C. §
                                  22
                                       1915A(a).1
                                  23
                                              Barraillier has stated claims against prison guards J. Alvarez, R. Ramirez, A.
                                  24
                                       Virrueta, K. Bock, J. Lopez, and E. Sanchez. All other claims and defendants are
                                  25
                                       DISMISSED. I direct defendants to file a dispositive motion in response to the complaint,
                                  26
                                  27   1
                                        The operative complaint is Dkt. No. 13, which plaintiff asks me to regard as a
                                  28   supplemental complaint. The motion is denied as unnecessary because I regard Dkt. No.
                                       13 as the operative complaint in this action.
                                          Case 3:19-cv-08330-WHO Document 19 Filed 08/10/20 Page 2 of 7




                                   1   or a notice regarding such motion, on or before November 16, 2020.
                                   2                                   STANDARD OF REVIEW
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                   9   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                  11   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                  12   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
Northern District of California
 United States District Court




                                  13   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                  14   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                  15   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                  16   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                  17   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                  18   (9th Cir. 1994).
                                  19          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  20   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  21   violated, and (2) that the alleged violation was committed by a person acting under the
                                  22   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  23                                          DISCUSSION
                                  24          Barraillier alleges that on March 8, 2018 at Salinas Valley State Prison, while he
                                  25   was in the medical unit, prison guards J. Alvarez and R. Ramirez used excessive force on
                                  26   him. (Dkt. No. 13 at 10-11.) He further alleges prison guards A. Virrueta, K. Bock, J.
                                  27   Lopez, and E. Sanchez failed to intervene to stop the attack. (Id.) When liberally
                                  28   construed, Barraillier has stated (i) Eighth Amendment excessive force claims against
                                                                                     2
                                          Case 3:19-cv-08330-WHO Document 19 Filed 08/10/20 Page 3 of 7




                                   1   Alvarez and Ramirez, and (ii) Eighth Amendment failure-to-protect claims against
                                   2   Virrueta, Bock, Lopez, and Sanchez. Barraillier also has stated state tort claims of battery,
                                   3   negligence, intentional infliction of emotional distress, and a claim under California Civil
                                   4   Code § 52.1 (The Tom Bane Civil Rights Act) against these same defendants. (Id. at 14-
                                   5   16.)
                                   6          All other claims and defendants are DISMISSED. Barraillier names the warden
                                   7   William Muniz as a defendant, but states no facts directly linking him to the acts of the
                                   8   prison guards. Defendants cannot be held liable for a constitutional violation under 42
                                   9   U.S.C. § 1983 “unless they were integral participants in the unlawful conduct.” Keates v.
                                  10   Koile, 883 F.3d 1228, 1241 (9th Cir. 2018). Furthermore, there is no respondeat superior
                                  11   liability under § 1983. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989). It is not enough
                                  12   that the supervisor merely has a supervisory relationship over the defendants; the plaintiff
Northern District of California
 United States District Court




                                  13   must show that the supervisor “participated in or directed the violations, or knew of the
                                  14   violations and failed to act to prevent them.” Id. Nothing in the allegations shows Muniz
                                  15   participated in, directed, or otherwise was integral to, the alleged violations. All claims
                                  16   against Muniz are DISMISSED.
                                  17          Barraillier also names as defendants the medical staff who were present at the time
                                  18   of the alleged attack but did not intervene: Giraccia, a nurse; M. Hunter, a nurse; H.
                                  19   Ibrahimi, a doctor; Preetranjan K. Sahota, a doctor; and Baldonado, a nurse. While
                                  20   medical staff have a constitutional obligation to provide constitutionally adequate medical
                                  21   care, there is no obligation that they intervene in a physical attack on a prisoner by a guard.
                                  22   All claims against Giraccia, Hunter, Ibrahimi, Preetranjan K. Sahota, and Baldonado are
                                  23   DISMISSED.
                                  24          Barraillier’s claims against Salinas Valley State Prison on grounds of municipal
                                  25   liability are also DISMISSED. He alleges that official policy makers knew or should have
                                  26   known that their employees would use excessive force and would fail to protect him. (Dkt.
                                  27   No. 13 at 7-9.) Local governments are “persons” subject to liability under 42 U.S.C. §
                                  28   1983 where official policy or custom causes a constitutional tort, see Monell v. Dep’t of
                                                                                      3
                                          Case 3:19-cv-08330-WHO Document 19 Filed 08/10/20 Page 4 of 7




                                   1   Social Servs., 436 U.S. 658, 690 (1978); however, a municipality may not be held
                                   2   vicariously liable for the unconstitutional acts of its employees under the theory of
                                   3   respondeat superior, see Board of County Comm’rs v. Brown, 520 U.S. 397, 403 (1997);
                                   4   Monell, 436 U.S. at 691. To impose municipal liability under § 1983 for a violation of
                                   5   constitutional rights, a plaintiff must show: (1) that the plaintiff possessed a constitutional
                                   6   right of which he or she was deprived; (2) that the municipality had a policy; (3) that the
                                   7   policy amounted to deliberate indifference to the plaintiff’s constitutional rights; and (4)
                                   8   that the policy was the moving force behind the constitutional violation. See Plumeau v.
                                   9   School Dist. #40 County of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997).
                                  10          Even if Salinas Valley State Prison could be considered a municipality, Barraillier’s
                                  11   allegations fail to show that there was a written or unwritten policy that tolerated, urged,
                                  12   encouraged, supported or ratified the alleged failures of the employees. Mere supposition
Northern District of California
 United States District Court




                                  13   and speculation that there are such policies are insufficient.
                                  14          Barraillier mentions Lieutenant D. Meredith, but does not list him as a defendant in
                                  15   the caption and alleges no specific allegations against this person. (Dkt. No. 13 at 5.)
                                  16   Accordingly, all claims against Meredith are DISMISSED.
                                  17                                          CONCLUSION
                                  18          For the foregoing reasons, the Court orders as follows:
                                  19          1.     The Clerk of the Court shall issue summons and the United States Marshal
                                  20   shall serve, without prepayment of fees, a copy of the complaint in this matter (Dkt.
                                  21   No. 13), all attachments thereto, and a copy of this order upon Salinas Valley prison guards
                                  22   J. Alvarez, R. Ramirez, A. Virrueta, K. Bock, J. Lopez, and E. Sanchez. The Clerk shall
                                  23   also mail courtesy copies of the complaint (Dkt. No. 13) and this order to the California
                                  24   Attorney General’s Office.
                                  25          2.     On or before November 16, 2020, defendants shall file a motion for
                                  26   summary judgment or other dispositive motion with respect to the claim(s) in the
                                  27   complaint found to be cognizable above.
                                  28                 a.     If defendants elect to file a motion to dismiss on the grounds plaintiff
                                                                                      4
                                          Case 3:19-cv-08330-WHO Document 19 Filed 08/10/20 Page 5 of 7




                                   1   failed to exhaust his available administrative remedies as required by 42 U.S.C.
                                   2   § 1997e(a), defendants shall do so in a motion for summary judgment, as required by
                                   3   Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014).
                                   4                  b.     Any motion for summary judgment shall be supported by adequate
                                   5   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                   6   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                   7   qualified immunity found, if material facts are in dispute. If any defendant is of the
                                   8   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                   9   Court prior to the date the summary judgment motion is due.
                                  10          3.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  11   and served on defendants no later than forty-five (45) days from the date defendants’
                                  12   motion is filed.
Northern District of California
 United States District Court




                                  13          4.      Defendants shall file a reply brief no later than fifteen (15) days after
                                  14   plaintiff’s opposition is filed.
                                  15          5.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  16   No hearing will be held on the motion unless the Court so orders at a later date.
                                  17          6.      All communications by the plaintiff with the Court must be served on
                                  18   defendants, or defendants’ counsel once counsel has been designated, by mailing a true
                                  19   copy of the document to defendants or defendants’ counsel.
                                  20          7.      Discovery may be taken in accordance with the Federal Rules of Civil
                                  21   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  22   Rule 16-1 is required before the parties may conduct discovery.
                                  23          Plaintiff is reminded that state prisoners inmates may review all non-confidential
                                  24   material in their medical and central files, pursuant to In re Olson, 37 Cal. App. 3d 783
                                  25   (Cal. Ct. App. 1974); 15 California Code of Regulations § 3370; and the CDCR’s
                                  26   Department Operations Manual §§ 13030.4, 13030.16, 13030.16.1-13030.16.3, 13030.21,
                                  27   and 71010.11.1. Requests to review these files or for copies of materials in them must be
                                  28   made directly to prison officials, not to the Court.
                                                                                       5
                                          Case 3:19-cv-08330-WHO Document 19 Filed 08/10/20 Page 6 of 7




                                   1

                                   2          Plaintiff may also use any applicable jail procedures to request copies of (or the
                                   3   opportunity to review) any reports, medical records, or other records maintained by jail
                                   4   officials that are relevant to the claims found cognizable in this order. Such requests must
                                   5   be made directly to jail officials, not to the court.
                                   6          8.     Extensions of time must be filed no later than the deadline sought to be
                                   7   extended and must be accompanied by a showing of good cause.
                                   8          9.     A decision from the Ninth Circuit requires that pro se prisoner-plaintiffs be
                                   9   given “notice of what is required of them in order to oppose” summary judgment motions
                                  10   at the time of filing of the motions, rather than when the court orders service of process or
                                  11   otherwise before the motions are filed. Woods v. Carey, 684 F.3d 934, 939-41 (9th Cir.
                                  12   2012). Defendants shall provide the following notice to plaintiff when they file and serve
Northern District of California
 United States District Court




                                  13   any motion for summary judgment:
                                  14
                                              The defendants have made a motion for summary judgment by which they
                                  15          seek to have your case dismissed. A motion for summary judgment under
                                              Rule 56 of the Federal Rules of Civil Procedure will, if granted, end your case.
                                  16

                                  17          Rule 56 tells you what you must do in order to oppose a motion for summary
                                              judgment. Generally, summary judgment must be granted when there is no
                                  18          genuine issue of material fact — that is, if there is no real dispute about any
                                              fact that would affect the result of your case, the party who asked for summary
                                  19
                                              judgment is entitled to judgment as a matter of law, which will end your case.
                                  20          When a party you are suing makes a motion for summary judgment that is
                                              properly supported by declarations (or other sworn testimony), you cannot
                                  21          simply rely on what your complaint says. Instead, you must set out specific
                                  22          facts in declarations, depositions, answers to interrogatories, or authenticated
                                              documents, as provided in Rule 56(e), that contradict the facts shown in the
                                  23          defendants’ declarations and documents and show that there is a genuine issue
                                              of material fact for trial. If you do not submit your own evidence in opposition,
                                  24
                                              summary judgment, if appropriate, may be entered against you. If summary
                                  25          judgment is granted, your case will be dismissed and there will be no trial.

                                  26   Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998).
                                  27          10.    It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  28   Court informed of any change of address and must comply with the Court’s orders in a
                                                                                       6
                                          Case 3:19-cv-08330-WHO Document 19 Filed 08/10/20 Page 7 of 7




                                   1   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                   2   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                   3          11.    The Clerk shall TERMINATE William Muniz, Giraccia, M. Hunter, H.
                                   4   Ibrahimi, Preetranjan K. Sahota, and Baldonado as defendants. All claims against them
                                   5   are DISMISSED.
                                   6          IT IS SO ORDERED.
                                   7        Dated: August 10, 2020
                                                                                          _________________________
                                   8
                                                                                          WILLIAM H. ORRICK
                                   9                                                      United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                      7
